Citation Nr: 0740026	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  04-07 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a left hip 
condition.

3.  Entitlement to an increased rating for service-connected 
residuals, frostbite, right hand, currently evaluated as 10 
percent disabling.  

4.  Entitlement to an increased rating for service-connected 
residuals, frostbite, left hand, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Darla J. Lilley, attorney




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The appellant served on active duty from November 1973 to 
November 1975.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
February 2003, the RO denied the veteran's claims for 
increased ratings for service-connected residuals, frostbite, 
right hand, and left hand, with each hand evaluated as 10 
percent disabling.  In April 2006, the RO denied the 
veteran's claim for service connection for a low back 
disability, and a left hip condition.  

It appears that the veteran's representative has raised the 
issue of entitlement to service connection for Reynaud's 
disease, though this is not clear.  See e.g., 
representative's letters, dated in August and October of 
2007.  In addition, in April 2005, it appears that the 
veteran raised the issue of entitlement to increased ratings 
for service-connected residuals, frostbite, right foot, and 
left foot, with each foot currently evaluated as 10 percent 
disabling.  These issues have not been adjudicated by the 
agency of original jurisdiction, and are referred to the RO 
for appropriate action, if needed.  

The issue of entitlement to service connection for a left hip 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  The veteran does not have a back disability that is 
related to his service, or to a service-connected disability; 
arthritis of the low back was not manifest to a compensable 
degree within one year of separation from service.  

2.  The veteran's residuals, frostbite, right hand, are 
productive of pain, numbness, and cold sensitivity, but not 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or X-ray abnormalities.  

3.  The veteran's residuals, frostbite, left hand, are 
productive of pain, numbness, and cold sensitivity, but not 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or X-ray abnormalities.  


CONCLUSIONS OF LAW

1.  A back disability was not caused or aggravated as a 
result of the veteran's service, or a service-connected 
disability, and arthritis of the back may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.310 (2007).

2.  The schedular criteria for a rating in excess of 10 
percent for residuals, frostbite, right hand, have not been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.7, 4.104, Diagnostic Code 7122 (2007).

3.  The schedular criteria for a rating in excess of 10 
percent for residuals, frostbite, left hand, have not been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.7, 4.104, Diagnostic Code 7122 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that secondary service connection is 
warranted for a back disability because his service-connected 
frostbite caused or aggravated this condition.  In this 
regard, service connection is currently in effect for 
residuals of frostbite to both hands, and both feet.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  See 38 C.F.R. 
§ 3.303(d).  In addition, certain chronic diseases, including 
arthritis, may be presumed to have been incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted, on a secondary basis, for 
a disability, which is proximately due to, or the result of 
an established service-connected disorder.  38 C.F.R. § 3.310 
(2007).  Similarly, any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice- connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  In 
cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2007).  The Board notes that 
38 C.F.R. § 3.310, the regulation which governs claims for 
secondary service connection, has been amended recently. The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra. 71 Fed. Reg. 52,744 
(Sept. 7, 2006) (to be codified at 38 C.F.R. § 3.310(b)).  
Since VA has been complying with Allen since 1995, the 
regulatory amendment effects no new liberalization or 
restriction in this appeal.

The veteran's service medical records include a report, dated 
in September 1974, which notes "lumbalgia."  In February 
1975, he was treated for complaints that included low back 
pain.  The impression was muscle spasm with pain magnified by 
cerebral mechanisms.  He received additional treatment for 
"back sprain" in March 1975.  His separation examination 
report, dated in August 1975, shows that his spine was 
clinically evaluated as normal.  

Overall, the Board finds that the service medical records 
provide evidence against this claim, indicating an acute back 
problem that resolved. 

As for the post-service medical evidence, it consists of VA 
and non-VA medical reports, and a decision of the Social 
Security Administration (SSA), all dated between 1996 and 
2007.  This evidence includes numerous private medical 
records which note that the veteran sustained an on-the-job 
injury in 1988, with subsequent low back surgery (L4 
discectomy) in 1989, providing evidence against this claim.  

In July 1991, the veteran fell while at his place of 
employment, and sustained injuries that included traumatic 
disc disease at L5-S1, and a herniated disc at L4.  See e.g., 
March 1995 report from R.W.E., M.D.; July 1996 VA spine 
examination report.  A July 1996 VA examination report notes 
a history of two lumbar laminectomies, and contains diagnoses 
that included failed lumbar laminectomy syndrome.  In May 
1998, he was involved in a motor vehicle accident, with 
complaints that included lumbar pain.  See Crowne 
Chiropractic Clinic report, dated in June 1998, providing 
more evidence against this claim.  

In October 1995, the SSA determined that the veteran was 
disabled as of July 1991, due to a primary diagnosis of 
"back injury."  The decision notes a history of low back 
injuries in 1988 with surgery at L4-L5, and in 1991.  

The earliest post-service medical evidence of this condition 
is dated in 1996, and this evidence indicates that the 
veteran sustained post-service back injuries, in 1988 and 
1991.  This period from 1975 to 1988 without treatment is 
evidence that there has not been a continuity of 
symptomatology, and it weighs against the claim.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, there 
is no competent evidence showing that the veteran has a low 
back disability as a result of any injury or disease during 
his service.  In addition, there is no competent evidence to 
show that arthritis of the low back was manifest to a 
compensable degree within one year of separation of service.  
See 38 C.F.R. §§ 3.307, 3.309.  

Based on the above, the Board finds that the post-service 
medical record provides evidence against this claim, clearly 
indicating a back problem that began well after service.

With regard to the claim that the veteran's low back 
disability may have been caused or aggravated by his service-
connected frostbite, there is no competent evidence in 
support of this aspect of the claim.  In this regard, the 
only competent opinion of record is found in a May 2007 VA 
examination report, in which the examiner concluded that it 
was "less than likely" that the veteran's lumbar spine 
conditions were related to his cold injury residuals.  The 
examiner's rationale further states that  his "hands show no 
sign of significant weakness or deformity that support his 
contention."  

Finally, there is no competent medical evidence of record to 
support this argument.  The Board therefore finds that 
service connection for a low back disability is not warranted 
under 38 C.F.R. § 3.310 or Allen v. Brown, 7 Vet. App. 439 
(1995).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Unlike varicose veins under Barr, or a dislocated shoulder 
under Jandreau, the issue on appeal is based on the 
contention that the current disorder is related to service 
and/or a service-connected condition, despite clear evidence 
of post-service injuries, and this is not a contention 
capable of lay diagnosis.  See Espiritu; Woehlaert v. 
Nicholson, No. 05-2302 (U.S. Vet. App. August 24, 2007).  

Furthermore, when the veteran's service medical records are 
considered in conjunction with the post-service medical 
record (which indicates that a lumbar spine condition began 
years after service, and that the veteran sustained at least 
two post-service low back injuries), the Board's finds that 
the medical evidence outweighs the veteran's contention that 
he has a low back condition that is related to his service, 
or to a service-connected condition.  

The veteran also asserts that he is entitled to ratings in 
excess of 10 percent for his service-connected residuals, 
frostbite, right hand, and service-connected residuals, 
frostbite, left hand.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2007). 

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

As for the history of the disabilities in issue, see 
38 C.F.R. § 4.1, the veteran's service medical records show 
that in 1974, he was treated for complaints of "cold 
numbness" in his extremities.  His separation examination 
report, dated in August 1975, shows that his upper 
extremities were clinically evaluated as normal.  A July 1996 
VA examination report contained impressions that included 
"no evidence of frostbite to the hands or feet."  

In a rating decision, dated in March 1998, the RO granted 
service connection for residuals of cold injuries to the 
hands, with each hand evaluated as 10 percent disabling under 
38 C.F.R. § 4.104, Diagnostic Code (DC) 7122.  There was no 
appeal, and the RO's decision became final.  See 38 U.S.C.A. 
§ 7105(c) (West 2002).  

In December 2002, the veteran filed claims for increased 
ratings. In February 2003, the RO denied the claims.  The 
veteran has appealed.   

Under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7122, a 10 
percent rating is warranted for cold injury residuals 
manifested by arthralgia or other pain, numbness, or cold 
sensitivity.  A 20 percent is warranted where there is 
arthralgia or other pain, numbness, or cold sensitivity plus 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subauricular punched out lesions or 
osteoarthritis).  Id.

A January 2003 VA examination report notes complaints of 
intermittent hand numbness aggravated by cold weather.  He 
denied having skin lesions, excessive sweating, or other 
symptoms.  On examination, the hands had "excellent" radial 
pulses.  Skin color was normal, with no edema and no 
significant muscle atrophy.  The skin was dry with normal 
texture, and there were no lesions.  Hair growth was normal.  
There were no scars, and the nails were within normal limits.  
The report contains diagnoses that include residuals of 
frostbite to the hands, and notes that physical examination 
revealed "minor neurological residuals."    

Reports from Trinity Rheumatology, dated in 2003, note a 
history of minor joint pain, with no digital infarcts or 
synoptic lesions, and that the veteran was "symptom free."  

A May 2004 VA examination report indicates that the veteran 
reported that he had pain, and some numbness and burning, but 
no skin ulceration, nail difficulties, or skin color changes.  
On examination, skin color was normal.  There was no edema or 
heat.  Nails were intact.  There was no muscular atrophy.  
There was normal strength.  There was some thickening of the 
PIP joints, but no redness or swelling.  There was some 
stiffness.  The hands were noted to show no sign of 
significant weakness or deformity.  The impressions noted 
residual pain, arthritis of the hands, DJD (degenerative 
joint disease) of the hands, and that tests for rheumatoid 
arthritis were negative.  The examiner opined that it was 
less likely than not that any rheumatoid arthritis was a 
residual of any cold injury, providing more evidence against 
this claim.  

A VA X-ray report for the hands, dated a few days after the 
May 2004 examination, contains an impression noting minimal 
narrowing of the PIP joint spaces, with no bony invasion or 
osteoporosis.  The relevant assessments were cold injury 
bilateral hands, and bilateral hand degenerative joint 
disease involving PIP joints.  

A February 2005 VA examination report notes complaints of 
constant daily hand pain, and an inability to tolerate cold 
weather.  On examination, skin color was normal, with no 
excessive sweating, and normal finger motion.  A strength 
test showed very weak muscle strength, but this test was 
characterized as "not reliable."  The examiner noted that 
there was no significant tissue loss.  

A May 2007 VA examination report notes complaints of constant 
burning hand pain of 10/10 intensity, aggravated by 
repetitive grasping and twisting, and an inability to 
tolerate cold weather.  On examination, the hands had dry 
skin with slightly swollen and thickened skin overlying the 
PIP (proximal interphalangeal) joints bilaterally of the 
small, long, and index fingers.  Grip strength was 4/5 
bilaterally, which was noted to be volitional, and due to 
poor effort.  Pinch strength between thumb and index finger 
was 4/5 bilaterally.  There was normal skin color and 
temperature, with no effusion, skin thinning, ulcerations or 
erosions.  Capillary refill was less than three seconds.  
There was no apparent weakness, fatigability, or loss of 
coordination following repetitive motion.  Sensation was 
intact to light touch for all dermatomes of the upper 
extremities.  

VA progress notes, dated between 2001 and 2005, show that in 
2005, his cold injury symptoms were noted to be improved with 
Nifedipine, and that in June 2005 he was noted to have no 
edema, myalgias, or arthralgias, and "brisk fingernail-bed 
capillary refill."    

The Board finds that the claims must be denied.  The evidence 
is insufficient to show that the veteran has tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or associated X-ray abnormalities.  
38 C.F.R. § 4.104.  In this regard, the Board acknowledges 
that there are notations of DJD at (unspecified) PIP joints.  
However, the Board notes that the only X-rays taken during 
the appeal period, dated in May 2004, show that DJD was not 
found.  See generally 38 C.F.R. § 4.71a, DC 5003.  In 
summary, the hands are shown to be productive of only minimal 
symptomatology.  See e.g., May 2007 VA examination report.  
Accordingly, the criteria for a 20 percent rating under DC 
7122 for the veteran's residuals of cold injuries to the 
hands have not been met.  Id.  

While the Board is cognizant of the mandate under Note (2) to 
Diagnostic Code 7122, which calls for separate evaluations 
for each affected part, there is no evidence to warrant a 
rating as to each individual finger, as there is no evidence 
of amputations.  Id.  

As a final matter, the medical evidence contains conflicting 
evidence as to the presence of Reynaud's disease, and the 
veteran's representative has argued that the veteran has 
Reynaud's disease symptoms that warrant an increased rating.  
Service connection is not currently in effect for this 
condition, and this issue has been referred to the RO for 
appropriate action.  In any event, VA has not attempted to 
dissociate any Reynaud's disease symptoms in its analysis of 
the veteran's increased ratings claims for residuals of 
frostbite to the hands.  See generally Mittleider v. West, 11 
Vet. App. 181, 182 (1998).  

In deciding the veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, No. 05-2424 
(U.S. Vet. App. Nov. 19, 2007), and whether the veteran is 
entitled to an increased evaluation for separate periods 
based on the facts found during the appeal period.  In 
Fenderson, the U.S. Court of Appeals for Veterans Claims 
(Court) held that evidence to be considered in the appeal of 
an initial assignment of a rating disability was not limited 
to that reflecting the then current severity of the disorder.  
In that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126.  Hart 
appears to extend Fenderson to all increased evaluation 
claims. 

As previously indicated, the Board finds that the evidence 
does not show that the veteran's right hand evaluation, or 
left hand evaluation, should be increased for any separate 
period based on the facts found.  The evidence of record from 
the day the veteran filed the claim to the present supports 
the conclusion that the veteran is not entitled to additional 
increased compensation during any time within the appeal 
period, for either hand.  The Board therefore finds that the 
evidence is insufficient to show that the veteran had a 
worsening of his right hand disability, or left hand 
disability, such that a rating in excess of 10 percent is 
warranted.  

With regard to all claims, in reaching these decisions, the 
Board has considered the doctrine of reasonable doubt, 
however, the preponderance of the evidence is against the 
appellant's claims, and the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Duty to Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In letters, dated in January 2003 (increased 
ratings), April 2004 (increased ratings), February 2006 (low 
back), and January 2007 (low back), the veteran was notified 
of the information and evidence needed to substantiate and 
complete the claims.  The January 2003 and February 2006 VCAA 
notices complied with the requirement that the notice must 
precede the adjudication.  Mayfield v. Nicholson (Mayfield 
II), 444 F.3d 1328 (Fed. Cir. 2006); aff'd Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006).   

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claims have been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has obtained the 
veteran's service medical records, as well as VA and non-VA 
medical records, and SSA records.  The veteran has been 
afforded examinations, and an etiological opinion has been 
obtained with regard to the service connection claim.  

The Board notes that the veteran's representative has argued 
that the veteran's hand examination was inadequate because it 
"failed to sufficiently discuss his symptoms and their 
impact on his social and occupational functioning."  
However, the Board declines to find that the most recent VA 
examination report, dated in May 2007, is inadequate.  This 
examination report shows that the veteran's complaints were 
noted, and that his hands were examined, to include detailed 
findings on ranges of finger motion, findings on the 
condition of the skin, hand strength, and capillary refill.  
Accordingly, the Board finds that there is no basis to find 
that the veteran's May 2007 VA examination was inadequate, or 
that a remand for a new examination is required.  The Board 
therefore concludes that decisions on the merits at this time 
do not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).   

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

Service connection for a low back disability is denied.

A rating in excess of 10 percent for service-connected 
residuals, frostbite, right hand, is denied.

A rating in excess of 10 percent for service-connected 
residuals, frostbite, left hand, is denied.

REMAND

By rating action in April 2006, the RO denied a claim of 
entitlement to service connection for a left hip condition.  
In June 2006, a notice of disagreement was received as to 
this issue.  See 38 C.F.R. § 20.201 (2007).  However, the RO 
has not issued a statement of the case on this issue, and no 
appeal has been perfected.  The Court has held that where a 
notice of disagreement has been filed with regard to an 
issue, and a statement of the case has not been issued, the 
appropriate Board action is to remand the issue to the RO for 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

The RO should issue the veteran and his 
representative a statement of the case 
with regard to the issue of entitlement 
to service connection for a left hip 
condition.  The veteran should be 
informed of his appeal rights and of the 
actions necessary to perfect an appeal on 
this issue.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


